COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION

Cause Number:             01-20-00722-CV
Trial Court Cause
Number:                   2018-05250J
Style:                    In the Interest of A.F. aka A.N.F.
                          v Department of Family and Protective Services
Date motion filed*:       January 8, 2021
Type of motion:           Second unopposed motion to extend time to file opening brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           January 7, 2021
         Number of previous extensions granted:       One
         Date Requested:                              January 21, 2021

Ordered that motion is:

              Granted
                    If document is to be filed, document due: February 3, 2021
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Peter Kelly
                           Acting individually         Acting for the Court

Date: January 27, 2021